Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 
Authorization for this examiner’s amendment was given in a telephone interview with Martin J. Cosenza on 3/16/2021.
 
The application has been amended as follows:
1-20.	(Cancelled)

1-20.	(Cancelled)

21.	(Currently Amended) A device, comprising:	a vibrator actuator located in a housing;
	a thin elongate skin interface apparatus; and
	an adhesive layer on a first side of the skin interface apparatus, wherein
the vibrator actuator is vibrationally linked to the skin interface apparatus on a second side of the  skin interface apparatus, and
the device is a hearing prosthesis.


	when viewed from a side of the device such that the housing is above the skin interface apparatus and normal to a direction of the thickness of the elongate skin interface apparatus, the housing has at least one boundary that extends beyond a boundary of the skin interface apparatus.

23.	(Previously Presented) The device of claim 21, wherein:
	when viewed from a side of the device such that the housing is above the skin interface apparatus and normal to a direction of the thickness of the elongate skin interface apparatus, the housing has at a first boundary that extends beyond a first boundary of the skin interface apparatus and the housing has a second boundary opposite the first boundary of the housing that extends beyond a second boundary of the skin interface apparatus opposite the first boundary of the skin interface apparatus.

24.	(Previously Presented) The device of claim 21, wherein:
	the adhesive layer extends completely from one side of structure of the skin interface apparatus to an opposite side of the skin interface apparatus.
 
25-26.	(Cancelled) 

27.	(Previously Presented) The device of claim 21, wherein:
	a coupling attached to the vibrator actuator extends through the housing and contacts the skin interface apparatus. 

28.	(Currently Amended) A device, comprising:	a vibrator actuator located in a housing;
	a support structure located outside the housing; and
	an adhesive layer on a first side of the support structure, wherein
the vibrator actuator is vibrationally linked to the support structure on a second side of the support structure, wherein
the device is configured to control the vibrator actuator based on an acoustic environment of the device.


29.	(Previously Presented) The device of claim 28, wherein:
the vibrator actuator is vibrationally linked to the support structure on a second side of the support structure via a coupling.

30.	(Previously Presented) The device of claim 31, wherein:
	the adhesive layer is protected by a barrier.

31.	(Previously Presented) The device of claim 29, wherein:
	a complete cross-section of the device taken though the coupling and normal to a lateral extension of the support structure is such that the coupling is located off-center and the structure of the coupling is located inboard of ends of the cross-section.

32.	(Cancelled) 
	
33.	(Previously Presented) The device of claim 28, wherein:
	the adhesive exhibits plasticity and/or elasticity.  
	
34.	(Currently Amended) A method, comprising:
	capturing an ambient sound;
	processing the sound with a sound processor;
	generating vibrations using a transducer, located in a housing, based on the processed sound; and
	transferring the vibrations from the transducer from inside the housing to outside the housing via a coupling, and then into a body located outside the housing, the body and sidewalls of the housing being separate components, and then from the body through an adhesive and then into skin of a recipient to evoke a bone conduction hearing percept.  
	

	adhering a device including the sound processor, the transducer, the housing, the body and the adhesive, to skin of a recipient using at least in part the adhesive.  

36.	(Currently Amended) The method of claim 34, wherein:
	the method is executed using a passive transcutaneous bone conduction device including a skin interface located completely outside the housing, the skin interface including a base, the adhesive on a first side of the base.

37.	(Previously Presented) The method of claim 35, wherein:
	upon the completion of the action of adhering the device to the skin, the total shear stress is an amount S, and the compressive stress is no more than about 0.5xS.

38.	(Previously Presented) The method of claim 37, wherein:
	S is the weight of the device divided by the total area of the adherence region.

39.	(Previously Presented) The method of claim 34, wherein the adhesive is separated from the housing by the body.

40.	(Previously Presented) The method of claim 34, wherein; 
	at least a portion of a side of the housing closest to a skull of the recipient is spaced away from skin of the recipient beyond that which results from the presence of the adhesive layer.

41.	(new) The device of claim 21, wherein:
	the housing extends completely about the vibrator actuator, and a sidewall of the housing is located between the vibrator actuator and the thin elongate skin interface apparatus. 

42.	(new) The device of claim 28, wherein:
the adhesive layer is the furthest most portion of the device from the vibrator actuator with respect to a vector that passes through the vibrator actuator and the adhesive layer.

new) The method of claim 34, wherein:
	the sound processor is also located in the housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314



/NORMAN YU/Primary Examiner, Art Unit 2652